Citation Nr: 0801728	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 for prostate cancer with residual erectile dysfunction and 
incontinence.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The Board notes that the RO received a letter from the 
veteran in March 2007 requesting a psychological evaluation 
for a claim.  As it is unclear whether the veteran wishes to 
file a claim for a psychiatric disability, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Residuals of prostate cancer are manifested by a weak 
stream on occasion, voiding four to five times a day and one 
to two times at night, and incontinence once a day but not 
manifested by urinary leakage/incontinence requiring the 
wearing of absorbent material which must be changed less than 
2 times daily; urinary frequency resulting in a daytime 
voiding interval of one and two hours, or; awakening to void 
three to four times per night, or urinary retention requiring 
intermittent or continuous catheterization.

2.  The evidence reveals that there is erectile dysfunction 
secondary to prostate cancer, without penile deformity or 
loss or atrophy of either testicle.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of prostate cancer are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.27, 4.115a, 4.115b, Diagnostic Codes 7528-5257 (2007).

2.  The criteria for a separate compensable rating for 
erectile dysfunction have not been met. 38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Codes 
7522, 7523, 7524 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in April 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

In addition, a letter dated in April 2007 advised the veteran 
of how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and he was provided with the opportunity to submit additional 
evidence and argument.    

The veteran's service medical records and identified medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The veteran was also accorded a VA examination in September 
2004. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
2004 VA examination report is thorough and is adequate upon 
which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

An October 2004 rating decision granted the veteran's claim 
of entitlement to service connection for prostate cancer with 
residual erectile dysfunction and incontinence and a 10 
percent disability rating was assigned.  In addition, 
entitlement to special monthly compensation (SMC) on account 
of loss of use of a creative organ was also granted. See 38 
U.S.C. § 1114(k).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for prostate cancer with residual erectile 
dysfunction and incontinence.  As such, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected status post prostate cancer 
with residuals is currently rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7528-7527 
[malignant neoplasms of the genitourinary system-
postoperative residuals, prostate gland injuries].  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  See 38 C.F.R. § 
4.27

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, if there has been no local reoccurrence 
or metastasis, rate on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  The Board notes 
that the record indicates no local reoccurrence or 
metastasis.  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  The evidence clearly establishes that the 
predominant residual of his prostate cancer is voiding 
dysfunction as there is no evidence of either renal 
dysfunction or current urinary tract infection.      

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding, as follows:

Urinary incontinence:  A 20 percent evaluation is warranted 
for urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day; a 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day; and a 
60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a.

Urinary frequency:  A 10 percent evaluation is warranted for 
a daytime voiding interval between two and three hours, or; 
awakening to void two times per night; a 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night; and a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  38 
C.F.R. § 4.115a.

Obstructive Voiding:  A 10 percent evaluation is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  (1) Post void residuals 
greater than 150 cc.; (2) Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (3) Recurrent urinary 
tract infections secondary to obstruction; (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months.  A 
30 percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization. 38 
C.F.R. § 4.115a.

Thus, in order to receive a higher disability rating under 38 
C.F.R. § 4.115b, it must be demonstrated either that there 
exists urinary leakage/incontinence requiring the wearing of 
absorbent material which must be changed less than 2 times 
daily; there exists urinary frequency resulting in a daytime 
voiding interval of one and two hours, or; awakening to void 
three to four times per night, or there exists urinary 
retention requiring intermittent or continuous 
catheterization.

The veteran was afforded a VA examination in September 2004 
in which he complained of urinating four to five times a day 
and one to two times at night, incontinence once a day, and 
erectile dysfunction.  The veteran denied the use of any 
appliance or pads and also denied catheterization, dilation 
or drainage procedures.  

Thus, the objective assessment of the veteran's residuals of 
prostate cancer does not suggest that he has sufficient 
symptoms so as to warrant an evaluation in excess of the 10 
percent disability rating currently assigned for voiding 
dysfunction.

The issue remains of whether there is a basis for a separate 
compensable rating to be assigned for the veteran's erectile 
dysfunction.  Erectile dysfunction is rated 20 percent 
disabling where there is penis deformity with the loss of 
erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

It is undisputed that the veteran has loss of erectile power.  
The rating criteria, however, also require deformity of the 
penis to warrant a compensable evaluation.  The medical 
evidence in this case is negative for findings of penile 
deformity. The September 2004 VA examination report 
specifically noted that penis and testicles were normal.

The Board points out that the October 2004 rating decision 
granted special monthly compensation for loss of use of a 
creative organ.  This benefit was specifically granted to 
compensate the veteran for his erectile dysfunction.

Unlike special monthly compensation, which is specifically 
designed to compensate veterans for disabilities such as 
erectile dysfunction, the rating schedule is designed with a 
different purpose -- to provide compensation for disabilities 
which result in an impairment in earning capacity (i.e. 
interference with employment).  See 38 C.F.R. §§ 3.321(a), 
4.1.  Given that the veteran's erectile dysfunction has not 
(and could not possibly have) interfered with his employment, 
a compensable evaluation is not warranted under the schedular 
criteria.  Accordingly, the criteria for a separate 
compensable evaluation for erectile dysfunction have not been 
met.

The Board notes that there is no evidence of record that the 
veteran's residuals of prostate cancer have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
residuals of prostate cancer.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 


ORDER

Entitlement to an initial disability evaluation in excess of 
10 for prostate cancer with residual erectile dysfunction and 
incontinence, including entitlement to a separate evaluation 
for erectile dysfunction, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


